Name: Commission Regulation (EC) NoÃ 1398/2007 of 28 November 2007 amending Annexes II, III B and VI to Council Regulation (EC) NoÃ 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  leather and textile industries;  international trade;  trade policy;  Europe;  Asia and Oceania
 Date Published: nan

 29.11.2007 EN Official Journal of the European Union L 311/5 COMMISSION REGULATION (EC) No 1398/2007 of 28 November 2007 amending Annexes II, III B and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 28 thereof, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Montenegro, of the other part, was signed on 15 October 2007. The Interim Agreement on trade and trade related matters will enter into force on 1 January 2008. The Interim Agreement will allow the trade provisions of the Stabilisation and Association Agreement to apply provisionally pending its ratification. Therefore, the Republic of Montenegro should be removed from the scope of application of Regulation (EC) No 517/94 from the date of implementation of the Interim Agreement. (2) After the removal of all components of the former Yugoslavia from the scope of application of Regulation (EC) No 517/94, Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999 (2) is the only territory in the region subject to textile quotas. Therefore and in view of the lack of textile industry, it is considered appropriate that Kosovo is also excluded from the scope of application of Regulation (EC) No 517/94 in order to avoid any discrimination against this territory. (3) Regulation (EC) No 517/94 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 25 of Regulation (EC) No 517/94, HAS ADOPTED THIS REGULATION: Article 1 Annexes II, III B and VI to Regulation (EC) No 517/94 are replaced as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2007. For the Commission Peter MANDELSON Member of the Commission (1) OJ L 67, 10.3.1994, p. 1. Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (2) All references to Kosovo in the present Regulation need to be understood as referring to Kosovo under UNSCR 1244. ANNEX Annexes II, III B and VI to Regulation (EC) No 517/94 are amended as follows: 1. Annex II is replaced by the following: ANNEX II List of countries referred to in Article 2 North Korea 2. Annex III B is replaced by the following: ANNEX III B Annual Community quantitative limits referred to in Article 2(1), fourth indent 3. Annex VI is replaced by the following: ANNEX VI Outward processing traffic Annual Community limits referred to in Article 4